Citation Nr: 9932492	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for a right knee 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from January 1981 to 
July 1984.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case, as it concerns depression, arises from a 
June 1995 action, with which the veteran expressed his 
disagreement later the same month.  A statement of the case 
was issued in July 1995, and a VA Form 9 (Appeal to Board of 
Veterans' Appeals) was received in August 1995.  

The claim concerning service connection for a right knee 
disorder arises from a July 1996 rating action, with which 
the veteran expressed his disagreement in January 1997.  A 
statement of the case was issued in July 1997, and the 
veteran's substantive appeal was received in August 1997.  

In December 1997, the veteran offered testimony during a 
hearing conducted at the RO, by a hearing officer.  
Thereafter, a supplemental statement of the case was issued, 
and the case was transferred to the Board in Washington, DC.  
In August 1998, the Board remanded the veteran's claims for 
additional development, during which time the veteran 
perfected his appeal with respect to a left knee disability.  
In due course, the veteran's claims were returned to the 
Board.  

The veteran's claim for service connection for a right knee 
disability is addressed in the Remand portion of this 
decision.



FINDING OF FACT

The veteran's assertion that he has a left knee disorder and 
depression, which disorders are are related to service, is 
not supported by medical evidence that would render the 
claims for service connection for those disabilities 
plausible under the law.

CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. § 
5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for depression.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee

The threshold question to be answered in this case is whether 
the veteran has presented a well grounded claim. 38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See Morton 
v. West, 12 Vet.App. 477, 480 (1999) (noting that the Federal 
Circuit, in Epps v. Gober, supra, "rejected the appellant's 
argument that the Secretary's duty to assist is not 
conditional upon the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999).  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1999).  Moreover, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999).  

In this case, it must be observed, as an initial matter, that 
some of the veteran's service medical records may have been 
lost.  The veteran has contended as much, and those records 
which have been obtained include an entry dated in October 
1982, that the veteran's medical records were lost at that 
time.  Nevertheless, the service medical records that have 
been associated with the claims file include those dated in 
1982 and 1983, together with the report of the examination 
conducted in connection with the veteran's separation from 
active service in June 1984.  Those records dated in 1982 and 
1983 do not reflect any complaints or findings regarding the 
veteran's left knee.  The report of the separation 
examination, however, reveals that there was ligamental 
weakness noted about the veteran's lateral left knee.  There 
was also a notation made that the veteran apparently 
experienced "[s]wollen knees" at some point during his 
service, but it was also noted that this was "not 
incapacitating."  In any case, the veteran was considered 
qualified for worldwide service.  

Postservice medical records include the report of an 
examination conducted for VA purposes in December 1984, only 
five months after the veteran's service discharge.  This did 
not reveal the presence of any left knee complaints, and it 
was specifically noted that there was "no apparent" 
musculoskeletal disorder.  Thereafter, there are no medical 
records reflecting the presence of any left knee complaints 
until 1992, some eight years after the veteran's discharge 
from service.  X-rays taken in March of that year revealed 
the presence of patella spur formation, and numerous medical 
records thereafter confirm the presence of left knee 
osteoarthritis.  It is significant to note, however, that 
none of the postservice medical records on which the presence 
of a left knee disability is shown includes any opinion, 
rendered by a medical professional treating the condition, 
that it was thought to be related to the veteran's service.  

In view of the number of years that passed between the time 
when abnormal findings regarding the veteran's left knee were 
noted in service, and when a left knee disability was first 
noted after service, it is reasonable to conclude that the 
in-service findings did not represent the onset of a chronic 
left knee disability.  This is particularly so, given that an 
examination conducted only four months after the veteran's 
separation from service failed to reveal the presence of any 
left knee disorder.

Moreover, the record is devoid of any medical opinion linking 
the veteran's current left knee disability, first shown many 
years after service, to service.  In this regard, the Court 
has recently held, in McManaway v. West, ___ Vet.App. ___, 
No. 97-280, slip op. at 7 (Sept. 29, 1999), that a lack of 
postservice medical evidence linking a current knee problem 
to knee problems in service renders the claim not well 
grounded.  Under these circumstances, it is the Board's view 
that the veteran has failed to satisfy the threshold 
requirement for submitting a well-grounded claim for service 
connection for a left knee disability, as set out in the 
judicial precedent in Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  In view of this, there is 
no duty to assist the veteran further in the development of 
his claim, and the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993), 
Grivois v. Brown, 6 Vet.App. 136 (1994).  As claims that are 
not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, the claim for service 
connection for a left knee disability must be denied.  

In reaching this decision, the Board notes that, in the 
veteran's July 1998 notice of disagreement, he mentioned that 
a doctor had told him, in 1996, that his left knee had been 
compensating for his right.  (The veteran specifically wrote 
in this regard: "The doctor told me that my left knee had 
been compensating for my right knee.")  Such a statement may 
be factually true, and it may, in the veteran's mind, explain 
the etiology of his left knee disability.  It does not, 
however, actually express any opinion regarding the etiology 
of the veteran's left knee disorder.  It is merely a 
statement of circumstances, without any conclusion as to the 
consequences of those circumstances.  


The veteran apparently made the foregoing statement because 
he also believes he should be service connected for his right 
knee disability.  Therefore, if it were shown that his left 
knee disability was proximately due to his right knee 
disability, service connection could be established for the 
left knee disability.  At this time, however, the veteran is 
not service-connected for his right knee disability, and 
therefore his contention in this regard must fail.  
Nevertheless, even assuming that service connection were 
established for the veteran's right knee disability, there is 
no competent evidence linking the onset of the left knee 
disability to the right knee disability.  Therefore, there 
would be no basis for awarding service connection for the 
left knee disability as secondary to his right knee 
disability.  

II.  Depression

As indicated above, the threshold question to be answered in 
a claim is whether it is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
Also set forth above were the criteria which must be met to 
establish a well-grounded claim for service connection.  

Regarding the veteran's claim for service connection for 
depression, it must be noted, again, that it does not appear 
all of the veteran's service medical records are available, 
and, in fact, the Board previously remanded this issue, so 
that additional attempts could be made to obtain more service 
records.  These attempts, however, proved to be unsuccessful, 
as the RO was advised by the National Personnel Records 
Center that extensive searches had been made to try to locate 
additional medical records and personnel records, but none 
were found.  

A review of the available service treatment records fails to 
show any on which treatment for, or complaints of, depression 
were noted.  Similarly, when the veteran was examined in 
connection with his separation from service, there were no 
psychiatric abnormalities noted upon clinical evaluation.  At 
the same time, however, the report of the separation 
examination does include the following notation:  
"Depression, 1982-1984, due to poor work environment."  It 
must also be observed that, at his December 1997 hearing, the 
veteran testified that he had undergone four sessions with a 
psychiatrist in service, during which time he was told he was 
suffering from depression.  Since it appears that not all of 
the veteran's service records are available, and in view of 
the notation of depression made on the veteran's discharge 
examination, the Board will presume that the treatment 
sessions did occur as the veteran described them, and that 
the veteran was told at that time that he was suffering from 
depression.  Nevertheless, as was mentioned in the discussion 
concerning the veteran's left knee, following the examination 
of the veteran at the time of his service discharge, it was 
concluded that he was qualified for worldwide service.  

As to the veteran's postservice medical records, they include 
the report of a VA examination conducted in December 1984.  
This revealed no complaints of depression, and it was noted 
that there was no apparent psychiatric disorder.  Thereafter, 
the earliest record reflecting a diagnosis of depression is 
dated in 1996, some 12 years after service, when a dysthymic 
disorder was noted.  Subsequently dated records actually 
include a diagnosis of depression, but it must also be 
observed that none of these records, dated more than a decade 
after the veteran's service discharge, includes any opinion, 
by those treating the veteran, that his depression was 
considered to be related to service, or to any depression 
noted in his service records.  

In view of the passage of so many years between the 
depression noted in the veteran's service records, and the 
diagnosis of depression found in his postservice records, we 
conclude that the depression noted in service was, at that 
time, an acute and transitory phenomenon.  Moreover, since 
there is no medical opinion of record that links the 
veteran's current depression to service, it must be concluded 
that he has failed to satisfy the requirements for a well-
grounded claim as set out in the judicial precedent in 
Caluza, supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, there is no duty to assist the veteran 
further in the development of this claim, and the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 (1994).  
As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for depression 
must be denied.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for depression is denied.  


REMAND

Regarding the veteran's claim for service connection for a 
right knee disability, it is observed that in September 1971, 
prior to service, he underwent an epiphyseal stapling of the 
medial side of his distal right femur and proximal tibia, to 
address a genu valgum/leg length discrepancy.  The following 
year (June 1972), the staples were removed, which evidently 
required, in part, the chiseling out of bone from the medial 
femoral condyle.  Thereafter, records dated between 1973 and 
1975 reflect that the veteran was experiencing ligament 
instability, and that he was excused from participating in 
gym class at school.  Between 1975 and his enlistment in the 
service in 1981, however, there are no further medical 
records documenting right knee problems.  

As to the available service medical records, these do not 
show any complaints or findings regarding the right knee, 
until the time of the examination conducted in connection 
with the veteran's service separation.  Clinical evaluation 
at that time revealed crepitus and mild edema of the right 
knee.  At the same time, the individual examining the 
veteran, wrote as follows:  "Swollen knees, 1981 caused by 
Arthritis in right leg treated with excersize [sic] 
reoccuring [sic], not incapacitating, ETPS [existed prior to 
service]."  

The medical records dated after service include the report of 
the examination conducted for VA purposes in December 1984.  
This did not show any right knee complaints, and the examiner 
noted that there were no apparent musculoskeletal disorders.  
Thereafter, there are no medical records reflecting any right 
knee complaints until 1995, when the veteran complained of 
bilateral knee pain.  Then, in 1996, he was described as 
having significant right knee post-traumatic degenerative 
arthritis, which was evidently attributed to his preservice 
surgery.  

The Board remanded the veteran's claim in 1998, in part, to 
attempt to secure additional service medical records, as well 
as service personnel records.  In response to its request for 
additional service medical records, the RO was advised by the 
National Personnel Records Center (NPRC) that none could be 
located.  Regarding the veteran's service personnel records, 
it is observed that the RO, for reasons that are unclear, 
phrased its request to NPRC as if the veteran were claiming 
service connection for post-traumatic stress disorder.  (It 
would appear, however, that a complete response to that 
request would have included those records the Board sought.)  
The response the RO received to its request, however, was as 
follows:  "The record needed to respond to this request has 
been charged out of file.  Extensive searches have failed to 
locate it."  This suggests that the underlying records that 
were being sought in fact exist somewhere, but that the 
search effort to physically locate them was unsuccessful 
because the records had been "charged out."  Presumably, an 
additional search might result in the requested records being 
located.  

In any case, it is undisputed that the veteran had right knee 
problems prior to his entrance into service.  At the same 
time, however, the record does not show that any medical 
professional considered the veteran to have arthritis in that 
knee, until the examination conducted in connection with the 
veteran's service separation.  In spite of the absence of 
postservice right knee complaints for more than 10 years, the 
notation at separation raises the question as to whether the 
veteran's right knee condition was aggravated by service.

Although the RO made an attempt to secure the service records 
the Board sought in our last Remand, we believe that, in view 
of the somewhat vague response the NPRC made to that request, 
an additional attempt to obtain those records should be made.  
See Hayre v. West, ___ F.3d ___, No. 98-7046 (Fed. Cir. Aug. 
16, 1999) (holding that a single request for pertinent 
service records may not fulfill the duty to assist a 
claimant); Stegall v. West, 11 Vet.App. 268, 271 (1998) 
(remand by Board confers upon the appellant, as a matter of 
law, the right to full compliance by the RO with the remand 
orders). Furthermore, because the record does document the 
veteran's preservice right knee surgery, including the 
chiseling out of bone from the femur, a medical opinion 
regarding the likely consequences of this surgery would be 
very useful in rendering a final decision in this matter.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is being 
returned to the RO for the following action:  

1.  The RO should contact the veteran, and ask him 
to identify the military bases at which he was 
assigned during service when he received any 
treatment for his right knee.  

2.  Next, the RO should contact the National 
Personnel Records Center and inquire as to whether 
any additional service medical records relating to 
the veteran have since been located.  At the same 
time, the RO should request the veteran's service 
personnel records.  Presuming these are located, 
the RO should ascertain where the veteran was 
assigned during his active military service.  Once 
this is known, the RO should then seek to obtain 
any available clinical medical records from any 
base hospital at which the veteran would have been 
treated during his various military assignments.  
In the event additional service records cannot be 
located, an explanation for this should be 
requested from the agency responsible for storing 
these records.  


3.  After the foregoing development has been 
accomplished, the veteran should be scheduled for a 
VA orthopedic examination, which should include any 
diagnostic studies deemed necessary by the 
examiner.  After a careful review of the veteran's 
right knee medical history has been accomplished, 
and his right knee examined, the examiner should 
identify each right knee disability currently 
present.  The examiner should then render an 
opinion as to:

a.  which knee disorder, if any, is at least 
as likely as not to have originated prior to 
service;

b. which knee disorder, if any, is at least as 
likely as not to have originated during 
service;

c.  which knee disorder, if any, is at least 
as likely as not to have had its onset after 
service;

d.  as to any right knee disability that 
originated prior to service, whether it was 
manifested during service; and

e.  as to any preservice right knee disability 
which was manifested during service, whether 
there was an increase in the severity of that 
disability during service, and, if so, whether 
that increase was due to the natural progress 
of the disability.

A complete rationale for any opinion expressed, 
with reference to supporting records, should be 
provided.  A notation that a review of the claims 
file was conducted should also be made part of the 
report provided. 


4.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

5.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for a right knee 
disability.  If the decision remains adverse to the 
veteran, the RO should issue a supplemental 
statement of the case to the veteran who should be 
given a reasonable opportunity to respond before 
the case is returned to the Board for further 
review. 

Although no action is required of the veteran until he 
receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals





